Case: 1:19-cv-00298-MWM-KLL Doc #: 30 Filed: 10/23/20 Page: 1 of 1 PAGEID #: 1415




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION – CINCINNATI

MAURICE SMITH,                            :         Case No. 1:19-cv-298
                                          :
       Petitioner,                        :         Judge Matthew W. McFarland
                                          :         Magistrate Judge Karen L. Litkovitz
                                          :
 vs.                                      :
                                          :
WARDEN, LONDON                            :
CORRECTIONAL INSTITUTION,                 :
                                          :
       Respondent.                        :


 ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc.
  29), ADMINISTRATIVELY STAYING THE CASE, AND TERMINATING CASE
                       FROM ACTIVE DOCKET


       The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Karen L. Litkovitz (Doc. 29), to whom this case is referred pursuant to

28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time

for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said

Report and Recommendations in its entirety.

       IT IS SO ORDERED.

                                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF OHIO


                                              By:      /s/ Matthew W. McFarland b
                                                    JUDGE MATTHEW W. McFARLAND
